internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 1-plr-106721-00 date date re legend group parent parent purchaser purchaser target fholdco sellers company official tax professional date a date b date c date d business w plr-106721-00 country x this letter responds to your authorized representative’s letter dated date requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election group parent as common parent of the consolidated_group of which parent the united_states_shareholder of purchaser and purchaser and the foreign purchasing companies are members is requesting the extension to file an election under sec_338 of the internal_revenue_code and sec_1_338-1 and sec_1_338-1 of the income_tax regulations with respect to the acquisition of the stock of target sometimes hereinafter referred to as the election additional information was received in letters dated may may july and date the information submitted for consideration is summarized below all citations in this letter refer to regulations as in effect for date a group parent is the common parent of a consolidated_group that has a week taxable_year and uses the accrual_method of accounting parent is a wholly owned u s subsidiary of group parent and is included in group parent’s consolidated federal_income_tax return purchaser and purchaser are wholly owned country x subsidiaries of parent and are part of the same affiliated_group for purposes of sec_338 and sec_338 company official is an officer of group parent prior to the acquisition described below target was wholly owned by sellers target is a country x corporation sellers are nonresident foreign individuals target is engaged in business w prior to the acquisition sellers and target did not file u s income_tax returns and they were not subject_to u s income_taxation target was not a controlled_foreign_corporation within the meaning of sec_957 a passive_foreign_investment_company or a foreign_corporation for which an election under sec_1295 is in effect a foreign_investment_company or a foreign_corporation the stock ownership of which is described in sec_552 a united_states_real_property_holding_corporation or required under sec_1_6012-2 to file a u s income_tax return additionally it is represented that sellers are not subject_to a tax on the sale of their respective shares of target under sec_871 on date a pursuant to a stock purchase agreement with sellers purchaser and purchaser acquired the stock of target for cash in a fully taxable transaction on date d parent transferred the stock of purchaser to fholdco the election was due on date b however for various reasons the election was not filed on date c which is after the due_date for the election tax professional discovered that the election had not been filed plr-106721-00 it is represented that purchaser and purchaser were not related to sellers within the meaning of sec_338 and the acquisition of the stock of target qualified as a qualified_stock_purchase as defined in sec_338 the period of limitations on assessments under sec_6501 has not expired for group parent’s or target’s taxable_year s in which the acquisition occurred the taxable_year in which the election should have been filed or any taxable_year s that would have been affected by the election had it been timely filed sec_338 permits certain stock purchases to be treated as asset purchases if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the 12-month_acquisition_period sec_1_338-1 and v provide inter alia that a foreign purchasing_corporation or deemed foreign purchasing_corporation is not eligible for the special rule under sec_1_338-1 ie which specifies a filing_date for the election that is later than the filing_date required by sec_338 and sec_1_338-1 if such corporation is considered subject_to united_states tax eg is a controlled_foreign_corporation cfc or is required to file a united_states income_tax return sec_338 provides that the term purchase means any acquisition of stock but only if i the basis of the stock in the hands of the purchasing_corporation is not determined in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or under sec_1014 relating to property_acquired_from_a_decedent ii the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in the regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form_8023 in accordance with the instructions on the form the sec_338 election must be filed not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable sec_1_338-1 provides that the united_states_shareholders as defined in sec_951 of a foreign purchasing_corporation that is a cfc as defined in sec_957 taking into account sec_953 may file a statement of sec_338 election on behalf of the purchasing_corporation if the purchasing_corporation is not required plr-106721-00 under sec_1_6012-2 other than sec_1_6012-2 to file a united_states income_tax return for its taxable_year that includes the acquisition_date form_8023 must be filed in accordance with the instructions to the form and a copy of the form must be attached to form_5471 information_return with respect to foreign_corporation and filed with respect to the purchasing_corporation by each united_states_shareholder for the purchasing_corporation sec_1_338-2 provides that if an election under sec_338 is made for target old target is deemed to sell target’s assets and new target is deemed to acquire those assets sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability for the consolidated_return_year see also form_8023 and the instructions thereto under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_338-1 and sec_1_338-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for group parent to file the election provided group parent shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by company official and tax professional explain the circumstances that resulted in the failure_to_file a valid election the information establishes that a tax professional was responsible for the plr-106721-00 election that group parent relied on the tax professional to timely make or advise the taxpayer to make the election and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations that have been made we conclude that group parent has established that it acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for group parent to file the election with respect the acquisition of the stock of target as described above the above extension of time is conditioned on the taxpayers’ group parent’s consolidated group’s tax_liability being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayer’s tax_liability for the years involved a determination thereof will be made by the district director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' tax_liability is lower sec_301_9100-3 group parent should file the election in accordance with sec_1_338-1 and sec_1_338-1 that is a new election on form sec_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the election form a copy of this letter should be attached to the election forms group parent and target must file or amend if and as applicable its applicable returns to report the acquisition as a sec_338 transaction and to attach a copy of the form_8023 and a copy of this letter see sec_1_338-1 and1 g no opinion is expressed as to whether the acquisition of the target’s stock qualifies as a qualified_stock_purchase whether the acquisition of the target’s stock qualifies for sec_338 treatment and if the acquisition of the target’s stock qualifies for sec_338 treatment as to the amount of gain_or_loss recognized if any by such target_corporation on its deemed asset sale no opinion is expressed with regard to the application of sec_367 and b sec_367 a -3 b including the issue of the necessity for a gain_recognition_agreement and sec_367 b -4 or any other section of the code or regulations to the transfer of the stock of purchaser by parent to fholdco in addition no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above plr-106721-00 ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours philip j levine deputy associate chief_counsel corporate
